Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
Applicant argues that Lagace and Ida fail to teach the binder resin consist of a water-soluble acrylic acid ester. 
Applicant argues that methacrylic acid ester is ‘distinguished’ from acrylic acid ester. The examiner respectfully disagrees. Methacrylic is a part of the acrylic family and thus a methacrylic acid ester is reasonably interpreted as an acrylic acid ester in the same way that a car or truck is a type of automobile. The applicant’s specification fails to provide any support for a definition of acrylic acid ester excluding methacrylic acid ester. The examiner will also note that the applicant has provided no evidentiary support for their position other than to provide the formulas for the acrylic/methacrylic acid esters. This is not sufficient to rebut the reasonable interpretation that methacrylic acid ester is a species of acrylic acid ester. The examiner will further note that the applicant merely says the two are ‘distinguished’ from each other. This is different from an explicit statement that a methacrylic acid ester is not an acrylic acid ester. An SUV is distinguished from an automobile because it is a type of an automobile whereas a horse is not. An SUV reasonably teaches an automobile where a horse would not do so. The examiner will close this point by referring to Ida col 2 lines 10-18, “at least one monomer selected from the group consisting of acrylic acid, methacrylic acid or their esters”. The language ‘acrylic acid, methacrylic acid or their esters’ makes clear that the ester can be of either methacrylic or acrylic, thus even if methacrylic acid ester is not considered an acrylic acid ester, the acrylic acid ester is explicitly recited. 
Applicant argues that a skilled artisan would not be motivated/able to combine the prior art to arrive at the correct composition. The examiner respectfully disagrees. The applicant bases this position on the apparent interpretation that when Lagace’s binder resin is replaced with any one of Ida’s recited acrylic acid esters that a skilled artisan would also incorporate additional compositions and thus would not constitute a binder resin consisting of a water-soluble acrylic acid ester. The examiner disagrees for the same reason cited in 2 above. The examiner notes that while Ida describes the acrylic acid esters as being able to be copolymerizeable with vinyl monomer as argued by the applicant, Ida does not require that they must be as suggested by the applicant (Ida col. 1 line 62 – col. 2 line 6). To this extent there is 
Applicant argues that claim 21 achieves unexpected results relative to the disclosure of Lagace. The examiner respectfully disagrees. The applicants support their position by utilizing a tungsten particle diameter between 5-10 µm they achieved the unexpected result of being able to provide superior shielding properties while allowing for a flexible and thin tungsten sheet. Applicant’s position is moot as claim 21 does not claim this feature. However the examiner will note that Lagace in paragraph [0014] states that the particles should be preferably 5,8,10 µm as example and thus lying entirely in the range argued by the applicant. The following paragraph [0015] states that a sheet made with this would be thin (as low as about 0.010 inches) and would dry into flexible sheets that can be used for radiation attenuation garmets such as aprons and gloves. [0018], “The present invention relates to radiation attenuation compositions that are low-weight, ultra-thin and flexible sheets and which are formed by heavy loading of high atomic weight metals into polymer latexes. For example, the loading of the high atomic weight metals exceeds about 89 percent by weight and, more particularly exceeds about 90 percent by weight of the combined final sheet product, and more preferably is at least about 92% by weight of the total sheet product.” [0023], “In one embodiment, high metal loadings may be achieved while maintaining the desired final polymer properties, by using metal fillers having an average particle size of greater than 5 microns, preferably at least about 8 microns, and most preferably at least about 10 microns.” The evidence appears reasonably clear that the unexpected results claimed by the applicant are well known in the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-15,17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents contain the language, “a plurality of tungsten particles included in the binder resin” as well as “wherein the binder resin consists of a water-soluble acrylic acid ester”. This renders the claim indefinite as both of these elements cannot simultaneously be true. According to MPEP 2111.03, ‘consists’ is interpreted with an “exceptionally strong presumption” that the limitation is closed to unrecited elements. Conversely ‘including’ is interpreted as synonymous with ‘comprising’ and does not exclude additional, unrecited elements. Thus if the binder resin includes tungsten particles, it cannot consist of a water-soluble acrylic acid ester as consisting prohibits additional elements. For the purposes of applying prior art the examiner will interpret this claim to mean that the binder resin includes the tungsten particles and the water-soluble acrylic acid ester.


In-Line Citations in the Rejections
1.	The citations provided in the claim language of the rejection are meant as an aid to the applicant by providing clear examples of where limitations are taught in the specification. These citations are non-limiting as one element of the claims may be taught by multiple elements or described in multiple places in the same reference. Additionally the citations may occasionally (despite best efforts) contain typographical or other errors. The examiner may modify citations at any time to correct for errors, provide greater specificity or explanation, highlight additional or alternative examples, etc. and these changes should not be interpreted as a change of basis of the rejection. Unless explicitly noted otherwise the applicant should understand the rejection as based in the cited references and not in the specific illustrative citations. It is important for the applicant to read and understand the entirety of the cited references so as to best advance prosecution that may otherwise be hampered by overly narrow interpretations of the prior art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1-5,7-8,13-15,17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagace US 20070152197 A1 in view of Ida US 4563494 A.

Regarding Claim(s) 1, Lagace teaches: A tungsten sheet, comprising: 
a tungsten layer, (Lagace [0014],[0018]-[0019])
wherein the tungsten layer includes a binder resin and a plurality of tungsten particles included in the binder resin, (Lagace [0014],[0018]-[0019])
5a tungsten composition amount of the tungsten layer is at least 70% by mass (wt%), (Lagace [0014],[0018]-[0019])
and an average particle diameter of the plurality of tungsten particles is more than 1 µm and less than 15 µm. (Lagace [0014],[0018]-[0019])
Lagace does not adequately teach: wherein the binder resin consists of a water-soluble acrylic acid ester.
Ida teaches: wherein the binder resin consists of a water-soluble acrylic acid ester. (Ida col 2 lines 10-18, “at least one monomer selected from the group consisting of acrylic acid, methacrylic acid or their esters”)
It would have been obvious to one of ordinary skill in art to utilize the methacrylic/acrylic acid ester as taught in Ida for the binder resin as taught in Lagace for the benefit of making the radiation shield weather resistant. (Ida col. 2 lines 19-40, “methacrylate is particularly preferred as the vinyl monomer from the viewpoint of its weather resistance, mechanical strength and transparency”) Further, it would have been obvious to replace the binder resin of Lagace with that of Ida since has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Additionally it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case while there is reason to believe that one binder resin composition may be superior to another for a given application, the great number of alternatives provided make it clear that the particular selection is obvious.


Regarding Claim(s) 21, Lagace teaches: A tungsten sheet, comprising: 
a tungsten layer, Lagace [0014],[0018]-[0019])
wherein the tungsten layer includes a binder resin and a plurality of tungsten particles included in the binder resin, (Lagace [0014],[0018]-[0019])
a tungsten composition amount of the tungsten layer is at least 95 wt%, (Lagace [0014],[0018]-[0019] – The tungsten + binder resin may be considered a tungsten composition and it’s amount would be 100 wt%.)
and an average particle diameter of the plurality of tungsten particles is more than 1 µm and less than 15 µm, (Lagace [0014],[0018]-[0019])
a thickness of the tungsten sheet is at most 0.8 mm, (Lagace [0020] – 0.010 inches = 0.254 mm)
and the tungsten sheet is flexible and elastic. (Lagace [0012] – A sheet that is flexible must also be elastic. Elasticity is explicitly mentioned in [0058],[0068].)
Lagace does not adequately teach: the binder resin includes an acrylic acid ester, 
Ida teaches: the binder resin includes an acrylic acid ester, (Ida col 2 lines 10-18, “at least one monomer selected from the group consisting of acrylic acid, methacrylic acid or their esters” )
It would have been obvious to one of ordinary skill in art to utilize the methacrylic/acrylic acid ester as taught in Ida for the binder resin as taught in Lagace for the benefit of making the radiation shield weather resistant. (Ida col. 2 lines 19-40, “methacrylate is particularly preferred as the vinyl monomer from the viewpoint of its weather resistance, mechanical strength and transparency”) Further, it would have been obvious to replace the binder resin of Lagace with that of Ida since has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Additionally it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) In this case while there is reason to believe that one binder resin composition may be superior to another for a given application, the great number of alternatives provided make it clear that the particular selection is obvious.

Regarding Claim(s) 2, Lagace teaches: wherein the tungsten composition amount of the tungsten layer is at least 80 wt%. (Lagace [0014],[0018]-[0019])

Regarding Claim(s) 3, Lagace teaches: wherein 15the tungsten composition amount of the tungsten layer is at least 90 wt%.(Lagace [0014],[0018]-[0019])

Regarding Claim(s) 4, Lagace teaches: wherein the average particle diameter of the plurality of tungsten particles is at 20least 5 µm and at most 10 µm. (Lagace [0014],[0018]-[0019])

Regarding Claim(s) 5, Lagace teaches: wherein the average particle diameter of the plurality of tungsten particles is 9 µm +/1 10%.(Lagace [0014] – The claimed range is between 8.1-9.9 µm, and Lagace recites average is about 10 µm. From 10 µm to 9.9 µm is a variation of only 1% which a reasonable variation for ‘about’. As such the examiner interprets Lagace as having sufficient specificity to teach 9 µm =/- 10%. See MPEP 2131.03 II)

Regarding Claim(s) 7, Lagace teaches: wherein a thickness of the tungsten sheet is at most 0.8 mm. (Lagace [0020] – 0.010 inches = 0.254 mm)

Regarding Claim(s) 8, Lagace teaches: wherein a thickness of the tungsten sheet is at most 0.5 mm. (Lagace [0020] – 0.010 inches = 0.254 mm)

Regarding Claim(s) 13, Lagace teaches: further comprising:  20a first substrate layer, (Lagace [0016] – adherent substrate)
wherein the tungsten layer is disposed on a surface of the first substrate layer. (Lagace [0016] – The tungsten layer is adhered to a substrate layer.)

Regarding Claim(s) 14, Lagace teaches: wherein 5the tungsten sheet includes only the first substrate layer and the tungsten layer. (Lagace [0016] – Only the tungsten layer and the substrate layer are recited.)

Regarding Claim(s) 15, Lagace teaches: wherein the tungsten sheet is elastic. (Lagace [0012] – A sheet that is flexible must also be elastic. Elasticity is explicitly mentioned in [0058],[0068].)

Regarding Claim(s) 17, Lagace teaches: wherein 15the plurality of tungsten particles include pure tungsten. (Lagace [0019])

Regarding Claim(s) 18, Lagace teaches: wherein the tungsten sheet is a radioprotective sheet having an X-ray shielding rate of at least a predetermined value. (Lagace [0030])

Regarding Claim(s) 19, Lagace teaches: wherein the predetermined value is 80%. (Lagace [0011],[0031]-[0032],[0035],[0037], etc. – Predetermined value is 100% since the composition, thickness, weight, etc. is selected to find the 0.50 mm equivalent of lead. “it has long been an objective of designers and producers of radiation attenuation material to achieve lighter weight products while maintaining the standard attenuation of 0.5 mm of lead.”)

Regarding Claim(s) 20, Lagace teaches: Radioprotective clothing, comprising:  25the tungsten sheet according to claim 18. (Lagace [0011],[0019])

Regarding Claim(s) 22, Lagace teaches: wherein a thickness of the tungsten sheet is at most 0.5 mm. (Lagace [0020] – 0.010 inches = 0.254 mm)



Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagace US 20070152197 A1, Ida US 4563494 A in view of Sonntag US 20080182093 A1.

Regarding Claim(s) 10-12, Lagace does not adequately teach: further comprising: a first substrate layer and a second substrate layer, wherein the tungsten layer is interposed between the first substrate layer and 15the second substrate layer.

	wherein a thickness of each of the first substrate layer and the second substrate 25layer is less than a thickness of the tungsten layer.
	Sonntag teaches: further comprising: a first substrate layer and a second substrate layer, wherein the tungsten layer is interposed between the first substrate layer and 15the second substrate layer. (Sonntag fig. 1, elements L1-L3, [0013])
wherein the first substrate layer and the second substrate layer are made of a flexible sheet material, and  20the flexible sheet material is one of a woven fabric, a non-woven fabric, paper, and a resin film. (Sonntag fig. 1, elements L1-L3, [0023])
wherein a thickness of each of the first substrate layer and the second substrate 25layer is less than a thickness of the tungsten layer. (Sonntag fig. 1, L1 and L3 are shown as thinner than the intermediate layer L2.)
It would have been obvious to one of ordinary skill in art to surround the radiation blocking layer of Lagace with the barrier layers as taught in Sonntag for the benefit of strengthening the mechanical properties of the shield thereby improving its longevity. (Sonntag [0018]) (Lagace [0016], “results in a product with much higher tensile and strength properties”) Further Lagace envisions the shield as being used in garments with nylon layer shells and thus teaches towards the obviousness of the substitution. (Lagace [0011])



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagace US 20070152197 A1, Ida US 4563494 A in view of Jungermann US 20080128658 A1, Sonntag US 20080182093 A1.

Regarding Claim(s) 9, Lagace does not adequately teach: wherein a weight of the plurality of tungsten particles included in the tungsten 10layer is at least 3000 g/m2.
	The prior art in combination teaches: wherein a weight of the plurality of tungsten particles included in the tungsten 10layer is at least 3000 g/m2. (Jungermann - Table 2 with composition 1 that includes tungsten.  0.4 g/cm2 = 4000 g/m2.) (Lagace – [0035] = 4345 g/m2, [0037] = 4150 g/m2, [0039] = 4200 g/m2, etc.) (Sonntag, Ida each disclose a certain weight and thickness for their shields, but the weight / area is not readily calculated.)
Optimizing weight/area is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, the various prior art references a variety of densities as a variable which achieves a recognized result. Therefore, the prior art teaches adjusting the density and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize tungsten in the tungsten layer at 3000 g/m2  since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation. Further the prior art as a whole discloses weights/areas of radiation blocking compositions at a variety of ranges that encompass the range claimed by the applicant and thus is obvious. ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). See MPEP 2144.05 I)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881